 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1646 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Recognizing the commitment and efforts made by the Library of Congress to promote the joy of reading through the sponsorship of the National Book Festival. 
 
 
Whereas the National Book Festival is a great national treasure that fosters the joy of reading; 
Whereas the first National Book Festival was held on September 8, 2001, and was organized and sponsored by the Library of Congress and hosted by First Lady Laura Bush; 
Whereas the first National Book Festival, held on the grounds of the Library of Congress and the United States Capitol, was such a success that it has become an annual event; 
Whereas the National Book Festival has grown in popularity, in recent years bringing over 130,000 book lovers to the National Mall; 
Whereas the National Book Festival each year has featured more than 70 award-winning and nationally known authors, illustrators, poets and storytellers; 
Whereas the National Book Festival invites readers from around the Nation to celebrate books, reading, and creativity; 
Whereas the National Book Festival convenes representatives from all 50 states, the District of Columbia, and the territories and possessions to join the Festival’s Pavilion of the States, where they may discuss and distribute materials about their respective reading and literacy-promotion programs; 
Whereas the 2010 National Book Festival will be the 10th National Book Festival, representing a milestone for the Library of Congress and the Nation; and 
Whereas the 2010 National Book Festival will be held on the National Mall on September 25, 2010, and will be sponsored and organized by the Library of Congress and supported by Honorary Co-chairs President Barack Obama and First Lady Michelle Obama: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the commitment and efforts made by the Library of Congress to promote the joy of reading through the sponsorship of the National Book Festival; 
(2)recognizes and emphasizes the important historic and ongoing role of the Library of Congress in organizing and running the National Book Festival; and 
(3)encourages all Americans to celebrate the 10th National Book Festival, “A Decade of Words and Wonder”. 
 
Lorraine C. Miller,Clerk.
